DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of claim 16 is deemed vague and indefinite since it is not exactly clear whether the limitation on lines 15-18 reciting “the left spin mop and the right spin mop are controlled to rotate to generate a forward-movement frictional force while the rolling member is controlled to rotate in a counterclockwise rotation direction when viewed from the right side to generate a backward-movement frictional force” is all required concurrently (i.e., are both required concurrently) in order for the body “to move straight forward” (line 15). 
	Similarly as above, the scope of claim 16 is deemed vague and indefinite since it is not exactly clear whether the limitation on lines 15-18 reciting “the left spin mop and the right spin mop are controlled to rotate to generate a forward-movement frictional force while the rolling member is controlled to rotate in a counterclockwise rotation direction when viewed from the right side to generate a backward-movement frictional force” is all required concurrently (i.e., are both required concurrently) in order for the body “to stay in place” (line 15). 
	
Claim Objections
4.	Claim 20 is objected to because of the following informalities:
	Claim 20, lines 1-2, the recitation “wherein the second cleaning module comprises a rolling member…” is redundant of that already recited back in claim 16, line 7. Any double inclusion of elements or apparent double inclusion should be avoided for a clear understanding of claim scope.
Appropriate correction is required.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Dooley et al., Romanov et al., and Wolfe et al. are pertinent to robotic cleaners with various autonomous travel arrangements.







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723